DETAILED ACTION

The Amendment filed May 17, 2022 has been received and considered.

Drawings
The new drawings were received on May 17, 2022.  These drawings are approved by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2009/0189440 to Abe et al in view of PG Publication No. 2004/0075352 to Hartel et al.
	Regarding Claim 1, Abe et al disclose a hydraulic assembly 15 (see Figure 2) of a traction control system of a hydraulic vehicle brake system (see paragraphs 0003 and 0021) having most all the features of the instant invention including: a hydraulic block 21 in which at least one electric hydraulic valve 31 and at least one electric hydraulic pump 34a,44a are arranged (see Figure 2 and paragraphs 0024 and 0027), a motor block 61 in which an electric motor 34b configured to drive the at least one hydraulic pump 34a,44a is arranged (see Figure 2 and paragraph 0063), and a control apparatus 18/17 configured to control the at least one hydraulic valve 31, the at least one hydraulic pump 34a,44a, and the electric motor 34b, the control apparatus 18/17 is configured with two structurally separate control units 18 and 17, which include a first control unit 18 with signal components (see paragraph 0059) and a second control unit 17 with power components 17i (see Figure 5 and paragraph 0046) for powering the electric motor, and wherein the second control unit 17 is arranged between the motor block 61 and the hydraulic block 21 (see Figure 2).
	However, Abe et al do not disclose a plug connection arranged on the second control unit, the plug connection configured to electrically connect the hydraulic assembly to the vehicle on which the hydraulic assembly is installed. 
	Hartel et al are relied upon for their teachings of a hydraulic assembly having a plug connection 4.1/4.2 arranged on the second control unit 3 (see Figures 1 and 2), wherein the plug connection 4.1/4.2 would inherently electrically connect the hydraulic assembly to the vehicle on which it is installed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the hydraulic assembly of Abe et al to have a plug-in connection arranged on the second control unit as taught by Hartel et al in order to provide a pre-assembled component unit to better and more easily secure the connections between the motor and the second control unit together.
	Regarding Claim 3, Hartel et al further disclose at least one brush 10 of the electric motor 1 being arranged in the second control unit 3 (see Figures 1, 3, and 4 and paragraphs 0020 and 0024).
	Regarding Claim 4, Abe et al., as modified, further disclose at least one suppressor component 18d of the electric motor 34b is arranged in the second control unit 17 (see Figures 2, 4, and 5 of Abe et al and note how element 18d of motor 34b is arranged in unit 17 through lines 53a,b, 54a,b, and 55a,b).
	Regarding Claim 5, Abe et al., as modified, further disclose a cover Um of the motor block 61 is simultaneously formed with the second control unit 17 (see Figure 2 and paragraph 0022 of Abe et al).
	Regarding Claim 6, Abe et al., as modified, further disclose that the second control unit 17 is connected to the motor block 61 to define a separately mountable structural unit Um (see Figure 2 and paragraph 0022 of Abe et al).
	Regarding Claim 8, Abe et al., as modified, further disclose a bearing 62b of a motor shaft 63 of the electric motor 34b is arranged in the second control unit 17 (see Figure 2 and paragraph 0063 of Abe et al).
	Regarding Claim 9, Abe et al., as modified, further disclose at least one power component 17i is coupled onto the hydraulic block 21 in a directly heat-conducting manner in the second control unit 17 (see Figure 5 and paragraph 0046 of Abe et al).
	Regarding Claim 10, Abe et al., as modified, further disclose that the first control unit 18 is arranged on a side of the hydraulic block 21 that faces away from the motor block 61 (see Figure 2 of Abe et al).
	Regarding Claim 11, Hartel et al further disclose at least one brush 10 is arranged in the second control unit 3 directly on a circuit board (see paragraphs oo18 and 0020 of Hartel et al).
	Regarding Claim 12, Abe et al., as modified, further disclose that the at least one suppressor 18d component is arranged in the second control unit 17 on a circuit board 18b (see Figures 2, 4, and 5 of Abe et al and note how element 18d is connected to control unit 17 as described in paragraphs 0052 and 0053 of Abe et al).
	Regarding Claim 13, note that the plug connection 4.1/4.2 is configured to receive drive power for the electric motor (see paragraph 0018 of Hartel et al).
	Regarding Claim 14, note that the plug connection 4.1/4.2 is further configured for transmission of switch and sensor signals (i.e., from motor 1) to and from the vehicle (see paragraphs 0018 and 0020 of Hartel et al).
	Regarding Claim 15, Abe et al., as modified, do not disclose that the plug connection is arranged externally on the hydraulic assembly.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the hydraulic assembly of Abe et al., as modified, so that the plug connection is arranged externally on the hydraulic assembly as a matter of design preference in order to enable easier access to the plug connection for maintenance or repair of the hydraulic assembly.

Response to Arguments
Applicant’s arguments, see remarks, filed May 17, 2022, with respect to the 102 (a)(1) rejections using the Abe et al reference have been fully considered and are persuasive.  The 102(a) rejections of Claims 1, 2, 4-6, 8-10, and 12 have been withdrawn. 
Applicant's arguments filed May 17, 2022 regarding Claims 1, 3-6, and 8-15 and the combination of the Abe et al and Hartel et al references have been fully considered but they are not persuasive. 
	Firstly, applicant argues that the Hartel et al reference does not teach a plug connection to electrically connect the hydraulic assembly to the vehicle.  Applicant contends that the conductors of Hartel et al internally connect the motor to the electronics in the electronics housing 3 so as to transmit power from the power supply and control unit to the motor.  Applicant thus surmises that Hartel et al do not teach a second control unit having a plug connection configured to electrically connect the hydraulic assembly to the vehicle on which the assembly is installed.
	In response to this, the examiner respectfully disagrees.   While the plug connections 4.1/4.2 of Hartel et al do connect the motor 1 to the control unit/housing 3, these connectors would also ensure that power is maintained to the entire hydraulic assembly thus also maintaining its electrical connection to the vehicle, as claimed.  Thus, the examiner contends that the combination of the Abe et al and Hartel et al references do in fact teach the new limitations of Claim 1.
	And regarding applicant’s new Claims 13-15 and applicant’s arguments directed towards these new claims, applicant’s attention is directed to the rejections of Claims 13-15 listed above.
	It is for these reasons that the rejections of Claims 1, 3-6, and 8-15 have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        06/30/22